Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior arts on record, Schuster et al (US 6,481,480) and Yamakawa (US 2011/0162770 A1), fail to depict or properly suggest a minimum groove width or the one of the lateral grooves is the concave portion is completely filled is in a range of from 0.70-0.90 times a maximum groove width of the one of the lateral groove. Claims 2, 4-7, 11-13, and 21-15 are dependent on claim 1 and thus, allowable. Claim 14 is allowable for claiming the tie bar portion includes a first tie bar portion connecting the convex portion and the concave portion; and wherein the tie bar portion includes a second tie bar portion arranged on one side in the tire axial direction of the first tie bar portion and a third tie bar portion arranged on the other side in the tire axial direction of the first tie bar portion and no tie bar connecting between the pair of the blocks is provided between the first tie bar portion and the second tie bar portion and between the first tie bar portion and the third tie bar portion. Claim 26 is allowable for depending on allowable claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT C DYE/Primary Examiner, Art Unit 1749